Title: Enclosure: Amant Spreafico to Stephen Cathalan, 19 August 1817
From: Spreafico, Amant
To: Cathalan, Stephen (Etienne)


            
              Monsieur Le Consul
              Nice 19 Août 1817.
            
            Permetté moi de vous remercier bien sincèrement de tout L’intérêt que vous voulé bien prendre en faveur de M. Sassernó fils de L’ami de Monsieur Jefferson, c’est dans cette même qualité que je prends la Liberté de vous prier de vouloir bien continuer d’appuyer de votre crédit, et de  v/ protection, auprès du Respectable M. Jefferson ce jeune homme pour lequel je m’interesse vivement parce qu’il le merite, ce serait une grande obligation qu’il vous aurait ainsi que moi Si par vos bons offices il obtenait la place de Consul des Etats unis dans n/ Ville, il est vrai qu’il n’aborde guerres dans n/ port des bâtiments de cette Nation, mais il peut en Venir, ayant Le port de Villefranche qui peut en Recevoir même de Guerre, d’ailleurs ce port dans un mauvais tems peut servir d’abri à tout Navire qui aurait Le malheur d’Eprouver un mauvais Tems, ou qui se Trouvant dans nos parages aurait besoin de réparation; outre cette raison que je crois bonne, il est venu pendant 2 hyvers de suite des Citoyens des états unis qui auraient été bien charmés de Trouver un agent de Leur Nation pour les représenter, et leur éviter La peine et L’Embarras qu’ils doivent éprouver Lorsqu’ils veulent quitter n/ V. par toutes Les démarches et Courses nécessaires pour le simple visa de Leur passeport.
            Nous avons ici des Consuls de toutes Les Nations, savoir: france, Autriche, Russie, Espagne, Portugal, Toscane, Rome, Naples, Angleterre, Dannemarck, on assure que la Prusse vient d’en nommer un qui est un négt de n/ Ville, ainsi que presque tous Les autres Consuls, car Excepté la france, L’Espagne et L’angleterre Tous Les autres sont des Niçois qui sont dans le Commerce, comme vous voyez, Monsieur Le Consul, il ne manque plus que celui des Etats unis d’amérique, et certes cette Nation est  Trop respectable, pour
ne pas avoir dans n/ Ville un Consul,  Veuillés donc je vous en prie vous intéresser en faveur de Victor Adolphe Sassernó pour lui faire obtenir c/ place honorable, il est dans sa 24me année, et remplira je peut vous L’assurer cette place avec Toute la dignité, et le Zèle qu’elle Exige, et surément à La pleine Satisfaction des americains qui viendront jouir du Beau Climat de  n/ V.  Je vous joins ici une Lettre qu’il vous écrit en anglais, je desire que vous la Trouviés écrite correctement, et qu’elle vous engage à Vouloir bien continuer à L’honnorer de votre crédit et protection.
            j’ai L’honneur d’être avec la Consideration la plus distinguée
            Monsieur Le Consul
            
               Votre Très dévoué serviteur
              Amant Spreafico
            
           
            Editors’ Translation
            
              
                Mr. Consul
                Nice 
              19 August 1817.
              
              Allow me to thank you very sincerely for all the interest you are kind enough to show in Mr. Sasserno, the son of Mr. Jefferson’s friend. In this same capacity I take the liberty of asking you to be so kind as to continue to support, with your protection and your influence with the respectable Mr. Jefferson, this young man in whom I take much interest because he deserves it. He and I would be much obliged to you if through your mediation he obtained the position of consul of the United States at  our city. It is true that hardly any American ships arrive in our port, but it may happen. We have the port of Villefranche, which can receive even warships, and in any case this port, during bad weather, could shelter any ship unfortunate enough to be caught in a storm or need repairs while in the vicinity. Besides this reason, which I believe to be good, American citizens have come here 2 winters in a row, and they would have been delighted to find an agent of their nation to represent them and save them the effort and annoyance they must go through when they want to leave our city, due to all the steps and procedures necessary to obtain a simple visa on their passports.
              We have consuls here from every nation, namely France, Austria, Russia, Spain, Portugal, Tuscany, Rome, Naples, England, and Denmark. We are told that Prussia has just appointed a consul who is a merchant in our city, as are almost all the others. Except for those from France, Spain, and England, the consuls are all businessmen from Nice. So you see, Mr. Consul, that only the United States of America is lacking one, and indeed that nation is too respectable to have no consul in our
city.  Therefore, I beg you please to exercise your influence to help Victor Adolphus Sasserno obtain this honorable position. He is in his twenty-fourth year, and I can assure you that he will fulfill this position with all the dignity and zeal that it requires, and surely to the complete satisfaction of the Americans who will come here to enjoy the beautiful climate of our city.  Enclosed please find a letter he wrote to you in English. I hope you will find it correctly written and that it will encourage you to be so kind as to continue honoring him with your credit and protection.
              I have the honor to be, with the most distinguished consideration
              Mr. Consul
              
                Your very devoted servant
                Amant Spreafico
              
            
          